DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse in the reply filed on 08/01/2022 is acknowledged.  The traversal is on the ground(s) that the compounds of formula 1 share the common core pictured below, 

    PNG
    media_image1.png
    226
    629
    media_image1.png
    Greyscale
.
This is not found persuasive because as described in the previous Office Action, the alternative species of genus formula (1) of claims 1 and 18 do not share a common structure. For example, in the amended claims of 11/04/2020, genus formula 1 as claimed (emphasis) has three different variables R1, X1, R2. A review of X1 has 13 different embodiments. R1 has 16 different embodiments. R2 has 8 different embodiments. 
Thus, a species “A” which X1 is a bivalent -NH-, R1 is nitro, and R2 is cyclohexane, does not share a common structure with a species "B" of genus formula (1) in which X1 is sulfur, R1 is hydrogen, and R2 is phenyl. Furthermore, neither of these share a common structure with a species "C" of genus of formula (1) in which X1 is -CH2, R1 is benzyl, and R2 is pyrimidine. Therefore, the artisan cannot substitute a species "A” for "B" and expect that the substituted compound would behave in the same manner as the replaced compound. Therefore, the alternatives do not all belong to a recognized class of chemical compounds (pages 5-6 of the previous Office Action). 
The requirement is still deemed proper and is therefore made FINAL.
Applicants provided a compliant species election of 

    PNG
    media_image2.png
    425
    650
    media_image2.png
    Greyscale

which maps to claim 1’s formula 1 wherein R1 is C6 cycloalkyl substituted by a halogen, X is NHCH2, and R2 is an aryl substituted by OR3, wherein R3 is NRARB and RA is C7 alkyl and RB is nitro and SO2R3, wherein R3 heterocycyl. A search for Applicant’s elected species JAB-8-60 (shown above) did not retrieve applicable prior art. The Markush group was expanded to include a compound with CAS number #346663-84-1, pictured below.

    PNG
    media_image3.png
    168
    563
    media_image3.png
    Greyscale

A search for compound 346663-84-1 retrieved applicable prior art. Compound 346663-84-1 maps to claim 1’s formula 1 wherein R1 is an aryl substituted by nitro and R2 is an aryl substituted by nitro, and X1 is CH2. See “SEARCHES 6-10” in the enclosed search notes. Therefore, the search for other species of the genus formula 1 of base claims 1 and 18 will not be extended in/for/during this Office Action in accordance with Markush search practice.
Applicant’s elected species and the Markush search extension read on claims 1, 3-11, and 15-24.   
No claims are withdrawn.  However, the full scope of base claims 1 and 11 have yet to be searched following Markush search practice. Note that double patent and prior art has only been searched for applicants elected compound and the Markush search extension as defined, above.  
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final necessitating maintenance of the rejection; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of genus formula 1 of claim 1 that finds prior art or double patent art against claim 1; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/053,057
This Office Action is responsive to the amended claims of 11/04/2020. 
Claims 1, 3-11, and 15-24 have been examined on the merits.   Claims 1, 8-10 and 15-17 are amended.  Claims 3-7 and 11 are original.  Claims 18-24 are new. 
Priority
This application is a national stage entry of PCTUS19/31885, filed on 05/10/2019, which claims priority to US provisional application 62/669,926, filed on 05/10/2018. 
The claims find support from the U.S. Provisional application and therefore the effective filing date is 05/10/2018. 
Information Disclosure Statement
No Information Disclosure Statements have been filed. 
Claim Objections
Claims 1 and 18, as well as dependent claims 3-11 and 15-24, are objected to because of the following informalities:  R1 is a list of choices “optionally be substituted with”. This “optionally be substituted with” is awkwardly phrased. To render this objection moot, Applicants should amend the phrase in claims 1 and 18 so it reads as --optionally [[be]] substituted with--.  Appropriate correction is required.
Claims 10 and 23 are objected to for missing commas separating one compound from another in the list of compounds.  Please insert commas.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 15-17 depend on later numbered Claim 18. As per 35 U.S.C. 112(d), a claim in dependent form must contain a reference to a claim previously (emphasis) set forth. 
Claims 15-17 are rejected since they do not depend on a claim previously set forth, but instead depend from claim 18, which is a claim later set forth. To render this rejection moot, cancel claims 15-17 and move this language into new claims which depend on previous claim 18. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: 
CHACON-GARCIA (Chacon-Garcia et al., “Cytotoxic activity and QSAR of N,N’-diarylalkanediamides” European Journal of Medicinal Chemistry, Volume 36, Issue 9, July 11, 2001, Pages 731-736), as referenced in PTO-892 page 1 line U. 
CHACON-GARCIA anticipates a compound with CAS number #346663-84-1, pictured below:

    PNG
    media_image3.png
    168
    563
    media_image3.png
    Greyscale
 (page 733 Figure 2 and Table 1 compound 1b).
Compound 346663-84-1 maps to claim 1’s formula 1 wherein R1 is an aryl substituted by nitro and R2 is an aryl substituted by nitro, and X1 is -CH2-.  This anticipates claims 1, 3, 5, and 7.  
Conclusion
Claims 4, 6, 8-11, and 18-24 are objected to for informalities.  See “Claim Objections”, above.
Claims 1, 3, 5, 7, and 15-17 are not presently allowable as written.
The disposition of these claims is expected to change as Markush search extensions are conducted finding new prior art which can be used in a FINAL Office Action to reject any claims (including claims 4, 6, 8-11, and 18-24, currently identified as “objected to”).
Applicant’s elected species of JAB-8-60 is free of the prior art. See “SEARCH 7” and “SEARCH 8” L10 and L11 in enclosed notes. 
A prior art search was conducted for prior art against formula 1 of claim 1. Anticipatory art was found. See “SEARCH 10” in enclosed search notes. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the “SEARCH 6-10” STN search results and did not retrieve applicable double patent art against the elected invention.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieved applicable double patent art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        


/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625